Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Unique Davis appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint. Davis’s complaint was conditionally docketed by an order that required Davis to sign and return a consent to the collection of fees form. Davis failed to comply with this order. Davis also failed to pay the statutory filing fee for his complaint. The district court’s dismissal of the action, without prejudice, was not an abuse of discretion. See 18 U.S.C. § 1915 (2006). We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.